Citation Nr: 0831095	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-10 281	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to a higher initial rating for right knee 
patellofemoral syndrome with medial meniscal disorder, 
evaluated as 10 percent disabling from April 17, 2006.

2.  Entitlement to a higher initial rating for left knee 
patellofemoral syndrome with medial meniscal disorder, 
evaluated as 10 percent disabling from April 17, 2006.



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1981 to 
October 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico. 

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the rating questions currently 
under consideration were placed in appellate status by a 
notice of disagreement expressing dissatisfaction with the 
original rating, the Board has characterized those issues as 
set forth on the title page.

(When service connection was granted in November 2006, the RO 
characterized the left knee disability as a "patellofemoral 
syndrome."  Thereafter, when it issued a statement of the 
case in March 2007, the RO re-characterized the left knee 
disability as "patellofemoral syndrome with medial meniscal 
disorder."  (emphasis added)  Although it is not clear why 
this was done, the Board will defer to the RO's more recently 
expressed judgment and include a medial meniscal disorder in 
its characterization of the left knee disability at issue.)  


FINDINGS OF FACT

1.  Functional impairment caused by the veteran's service-
connected right knee disability equates to flexion of 120 
degrees and normal extension of zero degrees. 

2.  Functional impairment caused by the veteran's service-
connected left knee disability equates to flexion of 130 
degrees and normal extension of zero degrees.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial rating for 
patellofemoral syndrome with medial meniscal disorder of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a 
Diagnostic Codes 5260, 5261 (2007).

2.  The criteria for a higher initial rating for 
patellofemoral syndrome with medial meniscal disorder of the 
left knee have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a Diagnostic Codes 
5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in April 
2006, before the AOJ's initial adjudication of the claims.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The notification included the criteria for 
assigning disability ratings and for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The RO also provided a statement of the case (SOC) 
reporting the results of its review of the issues on appeal 
and the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), post-service medical records, 
and secured examinations in furtherance of his claims.  VA 
has no duty to inform or assist that was unmet.  

The veteran contends that he is entitled to initial ratings 
higher than 10 percent for both of his knees.  The veteran 
contends that he has experienced pain and limited activity 
for more than 16 years.  He contends that his condition has 
not improved, but has gotten worse.  He also contends that he 
is entitled to higher initial ratings because he did not 
receive any compensation or treatment from the VA in the last 
16 years after leaving military service because he was 
misinformed about available treatments that would have 
benefited him.

The veteran's SMRs show that the veteran was diagnosed with a 
left knee lateral meniscus tear in April 1988.  Subsequent 
SMRs document continued pain and treatment, including the 
draining of fluid from both of the veteran's knees. 

A private medical record dated in November 2005 shows that 
the veteran had problems with his knees.  The veteran 
reported that his knees hurt when he sat for a long time or 
walked a long way.  The veteran also reported that he was 
unable to kneel due to popping and pain in both of his knees.  
There was no joint swelling.  The veteran reported no locking 
and no recent swelling.  On physical examination, there was 
no erythema or effusion.  He had a full range of motion with 
mild to moderate crepitus, normal medial and lateral 
collateral ligament testing bilaterally, and negative drawer 
sign bilaterally.  The veteran had a slightly positive 
McMurray sign on the left, but none on the right.  He had an 
audible popping as well as pain when squatting.  The veteran 
was diagnosed with chronic knee pain.  M.F., M.D. opined that 
the veteran's knee pain may be due to degenerative changes in 
the joints themselves.  

An x-ray taken of the veteran's knees in November 2005 showed 
a very slight medial joint space narrowing and minimal 
osteophyte formation at the left knee joint margins, 
indicating mild degenerative joint disease.  The right knee 
showed, compared to the left knee, a slightly greater 
osteophyte formation and mild medial knee joint space 
narrowing, indicating degenerative joint disease.  The 
veteran was diagnosed with degenerative joint disease of both 
knees, with the right slightly worse than the left.  

A private medical record dated in January 2006 shows that the 
veteran was diagnosed with osteoarthritis in November 2005.  
The veteran reported his pain being helped for a short period 
of time by medication, but that he still had difficulty, 
particularly when he rode in a car.  On physical examination, 
there was no edema or erythema.  The veteran's knees 
demonstrated mild to moderate crepitus, but no effusion.  

The veteran has been afforded two VA examinations in 
connection with his claims.  A July 2006 examination revealed 
normal flexion of 140 degrees and normal extension of zero 
degrees in both of the veteran's knees.  There was no change 
in flexion or extension with repetition.  The veteran 
reported not needing assistive devices for walking.  He 
reported no constitutional symptoms or incapacitating 
episodes of arthritis.  The veteran reported functional 
limitations in standing and in walking.  He reported only 
being able to stand for as long as one hour and being able to 
walk for 1/4 mile.  No deformity, giving way, or instability 
was reported.  The veteran had pain and stiffness in both of 
his knees.  No weakness, episodes of dislocation or 
subluxation, or locking were reported.  The veteran reported 
repeated effusion in both knees.  The veteran's gait was 
antalgic.  There was no joint ankylosis or inflammatory 
arthritis.  No flare-ups of joint disease or inflammation 
were reported. 

The veteran's knee disabilities were reported to have a mild 
effect on his daily activity of chores, a moderate effect on 
exercise, prevented sports, a severe effect on recreation, 
and a mild effect on traveling.  No other daily activities 
were reported to be affected.  There were no reported 
significant effects on occupational activities.  

In summarizing the veteran's joint conditions, the examiner 
noted bilateral crepitus, pain, and pain on motion in both 
knees.  Anterior/posterior instability in the left knee was 
noted; this instability was noted to be mild.  There were no 
bumps consistent with Osgood-Schlatters disease.  There were 
no masses behind the knees, clicks or snaps, or grinding.  
There was no lateral stability in neutral position or in 30 
degrees of flexion.  X-rays showed the knees to be 
radiographically unremarkable.  The veteran was diagnosed 
with a bilateral knee condition, symptomatic.  

Another VA examination in October 2006 revealed flexion of 
135 degrees, with pain beginning at 120 degrees, and normal 
extension of zero degrees in the veteran's right knee.  The 
veteran's left knee had normal flexion of 140 degrees, with 
pain beginning at 130 degrees, and normal extension of zero 
degrees.  There was no change in flexion or extension with 
repetition in either knee.  The veteran reported not needing 
assistive devices for walking.  No constitutional symptoms or 
incapacitating episodes of arthritis were reported.  The 
veteran reported a functional limitation of being able to 
stand for only 15-30 minutes.  He reported a functional 
limitation of being able to walk more than 1/4 mile, but less 
than one mile.  

The veteran reported no deformity, giving way, or 
instability.  The veteran reported pain, stiffness, and 
weakness.  No episodes of dislocation or subluxation, or 
locking were reported.  The veteran reported repeated 
effusion in both knees.  He reported flare-ups of joint 
disease that were moderate in severity, that occurred every 
three or four months, and lasted for one to two days.  The 
veteran reported that it was difficult to do much during his 
flare-ups.  The veteran's gait was normal.

The veteran reported that his knee pain had become 
progressively worse.  He reported taking medication for the 
pain and doing a home-exercise program of stretching and 
strengthening.  He reported limiting his activities such as 
avoiding running/jogging/walking long distances.  His knees 
were reported to be equally painful.  The veteran also 
reported his knees becoming stiff if he sat for too long a 
period.  His pain reportedly became manifest with weight 
bearing and was aggravated further by load demands such as 
carrying something heavy or having to kneel or crawl.  The 
veteran reported being bothered by prolonged standing or 
walking, but being essentially pain free when not weight 
bearing, especially when he was in bed.  He reported his pain 
as having definitely increased over the last year.

As regards the veteran's right knee, he had crepitus, 
tenderness, and painful movement.  There were no bumps 
consistent with Osgood-Schlatters disease or a mass behind 
the knee.  There were clicks or snaps, but no grinding or 
instability.  There was no patellar abnormality, but there 
was a meniscus abnormality.  There was no effusion, 
dislocation, or locking.  McMurray's and Apley's tests were 
minimally positive.  There was slight medial joint line 
tenderness, focal.  

As regards the veteran's left knee, he had crepitus.  There 
were no bumps consistent with Osgood-Schlatters disease or a 
mass behind the knee.  There were clicks or snaps, but no 
grinding or instability.  There was a patellar abnormality of 
subpatellar tenderness.  There was no meniscus abnormality.  

The veteran's knee disabilities were reported as having a 
significant effect on his occupational activities.  His 
occupational activities were affected by decreased mobility, 
problems with lifting and carrying, and pain.  As a result of 
his knee disabilities, the veteran was assigned different 
duties.  The veteran's job at that time was working in 
customer service.  The veteran's knee disabilities had a mild 
effect on his daily activities of chores, a moderate effect 
on exercise, prevented sports, a severe effect on recreation, 
a mild effect on traveling, and a mild effect on bathing and 
dressing.  No other daily activities were affected.  

The x-rays from July 2006 were again reviewed and reported to 
show the knees as being radiographically unremarkable.  The 
veteran was diagnosed with a bilateral knee condition.  There 
was no evidence of arthritis based on x-ray findings.  The 
examiner opined that based on the veteran's history and 
physical examination findings, the veteran had possible 
patello-femoral syndrome and a possible right knee medial 
meniscal disorder.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted in the background discussion above, the effects of pain 
on use, functional loss, and incoordination were taken into 
account in assessing the range of motion of the veteran's 
service-connected joint disabilities.  

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's bilateral 
knee disabilities as claims for higher evaluations of the 
original awards, effective from April 17, 2006, the date of 
award of service connection.

The veteran's right and left knee disabilities have been 
rated utilizing Diagnostic Code 5260, limitation of flexion.  
Under Diagnostic Code 5260, a 10 percent rating is for 
application when flexion is limited to 45 degrees.  A 20 
percent rating is for when flexion is limited to 30 degrees.  
Here, the veteran's right leg has never been reported to have 
a limitation of flexion worse than 135 degrees.  His left leg 
has never been reported to have a limitation of flexion worse 
than 140 degrees, which is normal for VA evaluation purposes.  
See 38 C.F.R. § 4.71a, Plate II.  The veteran's range of 
motion does not even meet the rating criteria for a 10 
percent rating.  Nevertheless, when considering the pain the 
veteran experiences, particularly as described by VA 
examiners, with pain beginning at certain levels, his 
functional losses appear to equate to greater disability than 
contemplated by a noncompensable rating.  Because a 
compensable rating has already been established, the 10 
percent ratings contemplates additional functional loss due 
to pain or other factors.  See 38 C.F.R. § § 4.40, 4.45, 
4.59; DeLuca, supra.  Even when considering the point where 
pain begins during range-of-motion testing, a higher rating 
is not warranted.  

The Board has considered whether other diagnostic codes would 
allow for a higher or separate rating, but finds that none 
does.  Diagnostic Code 5621 relates to limitation of 
extension.  Here, both of the veteran's legs have never been 
reported to have any limitation of extension or to be 
functionally limited in such a way.  VA examinations found 
that extension of both legs was to zero degrees, which is 
normal for VA evaluation purposes.  See 38 C.F.R. § 4.71a, 
Plate II.  The veteran's ranges of motion do not even meet 
rating criteria required for a 10 percent rating.  A separate 
evaluation is thus not for application utilizing Diagnostic 
Code 5261.

Diagnostic Code 5256 relates to ankylosis of the knee, which 
is inapt here because no such problem is shown.  Diagnostic 
Code 5257 is for application when there is recurrent 
subluxation or lateral instability.  Here, the July 2006 VA 
examiner noted that the veteran had mild anterior/posterior 
instability, but not lateral instability, in his left knee.  
The evidence of record does not indicate that the veteran has 
lateral instability, nor subluxation, which would be 
necessary for a separate rating under Diagnostic Code 5257.  
Diagnostic Code 5258 is inapt because there is no evidence of 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion to the joint.  While the veteran 
did report repeated effusion during the October 2006 
examination, there is no evidence of dislocated semilunar 
cartilage.  Diagnostic Code 5259 is also inapt because there 
is no evidence of removal of symptomatic semilunar cartilage.

A higher rating is also not available using Diagnostic Code 
5262, impairment of the tibia and fibula, because there is no 
showing of nonunion, with loose motion, requiring a brace, or 
malunion with knee disability of the tibia and fibula.  

Based on all the relevant medical evidence or record, the 
Board finds that neither knee disability approximates the 
criteria for a higher rating or separate under any of the 
diagnostic codes utilized for evaluation of the knee.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2007).  The current 
evidence of record does not demonstrate that the right or 
left knee disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the veteran's right and left 
knee disabilities have an adverse effect on employability, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2007).  In this case, the very problems 
reported by the veteran are specifically contemplated by the 
criteria discussed above, including his problems with pain 
and the effect on his daily life.  38 C.F.R. § § 4.10, 4.40.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  


ORDER

Entitlement to a higher initial rating for right knee 
patellofemoral syndrome with medial meniscal disorder, 
evaluated as 10 percent disabling from April 17, 2006, is 
denied.

Entitlement to a higher initial rating for left knee 
patellofemoral syndrome with medial meniscal disorder, 
evaluated as 10 percent disabling from April 17, 2006, is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


